 



Exhibit 10.9

 

Execution Version

 

TRADEMARK SECURITY AGREEMENT

 

THIS TRADEMARK SECURITY AGREEMENT (the “Agreement”) made as of March 19, 2020,
by FACEBANK GROUP, INC., a Florida corporation (the “FaceBank”), FuboTV
Acquisition Corp., a Delaware corporation (“Merger Sub”), EVOLUTION AI
CORPORATION, a Florida corporation (“Evolution AI”), PULSE EVOLUTION
CORPORATION, a Nevada corporation (“Pulse” and together with FaceBank, Merger
Sub and Evolution AI, collectively, the “Grantor”), in favor of FB LOAN SERIES
I, LLC, a Delaware limited liability company (herein, “Grantee”):

 

W I T N E S S E T H

 

WHEREAS, Grantor and Grantee are parties to that certain Note Purchase Agreement
dated as of the date hereof (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”)
providing for the extensions of credit to be made to Grantor by Grantee;

 

WHEREAS, pursuant to the terms of that certain Security Agreement dated as of
the date hereof, by and between Grantor and Grantee (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), Grantor has granted to Grantee a security interest in substantially
all of the assets of Grantor including all right, title and interest of Grantor
in, to and under all now owned and hereafter acquired Trademarks (as defined in
the Security Agreement), together with the goodwill of the business symbolized
by Grantor’s Trademarks, and all products and proceeds thereof, to secure
payment and performance of the Obligations;

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantor agrees as follows:

 

1. Incorporation of Note Purchase Agreement and Security Agreement. The Note
Purchase Agreement and Security Agreement and the terms and provisions thereof
are hereby incorporated herein in their entirety by this reference thereto. All
terms capitalized but not otherwise defined herein shall have the same meanings
herein as in the Security Agreement.

 

2. Grant and Reaffirmation of Grant of Security Interests. To secure payment and
performance of the Obligations, Grantor hereby grants to Grantee, and hereby
reaffirms its prior grant pursuant to the Security Agreement of, a continuing
security interest in Grantor’s entire right, title and interest in and to the
following (all of the following items or types of property being herein
collectively referred to as the “Trademark Collateral”), whether now owned or
existing or hereafter created, acquired or arising:

 

(i) each Trademark owned by Grantor listed on Schedule 1 annexed hereto,
together with any reissues, continuations, extensions or renewals thereof, and
all of the goodwill of the business connected with the use of, and symbolized
by, each such Trademark; and

 

(ii) all products and proceeds of the forgoing, including any claim by Grantor
against third parties for past, present or future (a) infringement or dilution
of any Trademark owned by Grantor, or (b) injury to the goodwill associated with
any Trademark owned by Grantor.

 

 

1

 

 

3. Intent-To-Use Trademarks. Notwithstanding the foregoing, and solely to the
extent, if any, that, and solely during the period, if any, in which the grant,
attachment, or enforcement of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, the Trademark Collateral
shall not include any applications filed in the United States Patent and
Trademark Office to register trademarks or service marks on the basis of any
Grantor’s “intent to use” such trademarks or service marks unless and until the
filing of a “Statement of Use” or “Amendment to Allege Use” has been filed and
accepted, whereupon such applications shall be automatically subject to the
security interest granted herein.

 

4. Termination. At such time as the Obligations have been paid in full in cash,
the security interest granted hereby shall automatically terminate hereunder and
of record and all rights to the Trademark Collateral shall revert to Grantor.
Upon any such termination the Grantee shall, at Grantor’s expense, promptly
execute and deliver to Grantor such documents as Grantor shall reasonably
request to evidence such termination.

 

[signature page follows]

 

2

 

 

IN WITNESS WHEREOF, Grantor has duly executed this Agreement as of the date
first above written.

 



  FACEBANK GROUP, INC.       By: /s/ John C. Textor   Name: John C. Textor  
Title: Chief Executive Officer         FUBOTV ACQUISITION CORP.       By: /s/
John C. Textor   Name: John C. Textor   Title: President         EVOLUTION AI
CORPORATION       By: /s/ John C. Textor   Name: John C. Textor   Title: Chief
Executive Officer         PULSE EVOLUTION CORPORATION       By: /s/ Jordan
Fiksenbaum   Name: Jordan Fiksenbaum   Title: Chief Executive Officer

 

Agreed and Accepted

As of the Date First Above Written:

 



FB LOAN SERIES I, LLC       By: /s/ Greg Preis   Name: Greg Preis   Title:
Authorized Signatory  

 

 

 

 

SCHEDULE 1

 

Trademarks

 

[See Attached]

 

Schedule 1

 